   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 1 of 17




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------

CARL DUKES,

                  Plaintiff,

            -v-                              1:17-CV-865

CITY OF ALBANY, PHILLIPPA
P. GARLAND–WILCOX, as
Administrator of the Estate of
Kenneth Wilcox, ANTHONY
RYAN, MICHAEL SBUTTONI,
PETER MCKENNA, KEVIN
BREEN, and RONALD MATOS,

                  Defendants.

-----------------------------------

LAVELL JONES,

                  Plaintiff,

            -v-                              1:18-CV-81

THE CITY OF ALBANY,
RONALD MATOS, P.J.
MCKENNA, ANTHONY RYAN,
MICHAEL SBUTTONI, PHILLIPPA
P. GARLAND–WILCOX,
Administrator of the estate of
Kenneth P. Wilcox, and KEVIN
BREEN,

                  Defendants.

-----------------------------------
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 2 of 17




APPEARANCES:                                            OF COUNSEL:

KELNER & KELNER                                         JOSHUA D. KELNER, ESQ.
Attorneys for Plaintiff Carl Dukes
140 Broadway, 37th Floor
New York, NY 10005

GLENN A. GARBER, P.C.                                   GLENN ANDREW GARBER, ESQ.
Attorneys for Plaintiff Lavell Jones
233 Broadway, Suite 2370
New York, NY 10279

RICKNER PLLC                                            ROBERT RICKNER, ESQ.
Attorneys for Plaintiff Lavell Jones
233 Broadway, Suite 2220
New York, NY 10279

THE REHFUSS LAW FIRM, P.C.                              ABIGAIL W. REHFUSS, ESQ.
Attorneys for Defendants                                STEPHEN J. REHFUSS, ESQ.
40 British American Boulevard
Latham, NY 12110

DAVID N. HURD
United States District Judge

                          MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

       Plaintiffs Carl Dukes ("Dukes") and Lavell Jones ("Jones") spent nearly two decades

unjustly imprisoned after being wrongfully convicted of the 1996 murder of Erik Mitchell.

They were exonerated in 2016 after another man, Jeffrey Conrad, confessed. Upon their

release from custody, Dukes and Jones (collectively "plaintiffs") filed these civil actions under

42 U.S.C. § 1983 and related state law against defendants City of Albany and the six police

detectives who allegedly fabricated the evidence used against them at the murder




                                               -2-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 3 of 17




trial: Kenneth Wilcox1, Anthony Ryan, Michael Sbuttoni, Peter McKenna, Kevin Breen, and

Ronald Matos. Plaintiffs also filed suit in the New York Court of Claims pursuant to Court of

Claims Act § 8–b, which provides a state law cause of action for the unjustly convicted and

imprisoned to seek compensation directly from the State of New York.

      After Jones's federal case was transferred in from the Eastern District of New York

and Dukes's federal claims survived a pre-answer motion to dismiss, Dukes v. City of Albany,

289 F. Supp. 3d 387 (N.D.N.Y. 2018), the two § 1983 actions were deemed related and then

consolidated for the limited purpose of pre-trial discovery. See Text Minute Entry for 3/5/18;

see also Dkt. No. 28.2 The presiding magistrate judge set July 31, 2018 as the deadline for

amendments to pleadings, Dkt. No 26, and directed the parties to complete discovery by

November 11, 2019, Dkt. No. 43.

      On March 26, 2020, defendants wrote to the magistrate judge seeking leave to amend

the answers in these § 1983 actions to assert a new affirmative defense based on the theory

that recovery by either plaintiff in the New York Court of Claims should operate as a setoff to

any damages award. Dkt. 45. Although they conceded that the deadline to amend the

pleadings had long since passed, defendants insisted that amendment should nevertheless

be permitted because, in their telling, they had just found out about the pending New York

Court of Claims actions. Id.

      Plaintiffs opposed amendment. Dkt. No. 46. According to them, defendants had

known about the Court of Claims cases "since early in the discovery process" and that, in


          1
              The complaints name Phillippa P. Garland–Wilcox, administrator of Kenneth Wilcox's estate.
          2
           Docket citations are to the 17-CV-865 action unless otherwise noted, but parallel filings have been
  made in both cases.

                                                     -3-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 4 of 17




fact, defendants' counsel had participated in the depositions of both plaintiffs at which

Assistant Attorney General Anthony Rotondi ("AAG Rotondi"), the State's representative in

the Court of Claims cases, had also taken part. Id. In the alternative, plaintiffs argued the

proposed amendment would be futile, since the Second Circuit had already held in Restivo v.

Hessemann, 846 F.3d 547, 581-82 (2d Cir. 2017), that recovery on a § 8–b action in the New

York Court of Claims cannot form the basis for a setoff of money damages awarded in

a § 1983 action in federal court. Id.

       In reply, defendants doubled down on their assertion that they had been totally

unaware that the New York Court of Claims actions had actually been filed. Dkt. No. 47.

According to defendants' counsel, he believed that AAG Rotondi's presence at plaintiffs'

depositions was merely part of the State's "pre-action disclosure," and that in any event

defendants "had never been provided with a copy of the filings in the action against the State

of New York." Id. As to plaintiffs' assertion that binding Second Circuit precedent rendered

their proposed amendment an exercise in futility, defendants argued that Restivo stood only

for the proposition "that in most cases, the municipality is not entitled to an offset in the event

of a SETTLEMENT with the state." Id. (emphasis in original).

       On April 8, 2020, the magistrate judge held a telephone conference to address the

parties' dispute over the amended answers. After hearing argument, the magistrate judge

directed defendants to submit their proposed pleading and gave plaintiffs two weeks to

respond with an opposition brief. During the conference, defendants also sought to stay

the § 1983 cases until the New York Court of Claims cases could be settled or, if necessary,

tried to judgment.

       On July 20, 2020, the magistrate judge denied defendants' request for a stay of these

                                               -4-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 5 of 17




proceedings but granted their motion to amend the answers to add the new affirmative

defense based on a setoff of damages for any recovery in the New York Court of

Claims. Dkt. Nos. 48-50. Although the magistrate judge agreed that the motions to amend

were untimely, he found that there was some understandable confusion about precisely

when the Court of Claims actions had been filed, since both were initially dismissed before

being reinstated on appeal. Dkt. No. 50; see also Jones v. State of N.Y., 90 N.Y.S.3d 644

(N.Y. App. Div. 3d Dep't 2018); Dukes v. State of N.Y., 88 N.Y.S.3d 914 (N.Y. App. Div. 3d

Dep't 2018) (memorandum). Accordingly, the magistrate judge found that "good cause"

existed to excuse the untimeliness of defendants' request. Dkt. No. 50.

       The magistrate judge further concluded that permitting the late amendments would not

prejudice plaintiffs, since the issue "presents a purely legal question about the possible effect

a state court judgment might have on Plaintiffs' ability to recover in the event of a favorable

verdict in federal court." Dkt. No. 50. And "without expressing a view on the merits" of the

parties' arguments about the Second Circuit's holding in Restivo, the magistrate judge found

that defendants' "proposed amendment is not clearly futile" because it is consistent with the

general policy disfavoring double recovery. Id. Thereafter, defendants filed amended

answers in both § 1983 actions that included a thirty-second affirmative defense:

               That there is an action pending the Court of Claims against the State
               of New York under Court of Claims Act 8–b which, in the event of a
               settlement, judgment or verdict, would act as an offset or bar to any
               claim alleged against the answering defendants, see Restivo v.
               Hessemann, 846 F.3d 547 (2d Cir. 2017).

Dkt. No. 51.

       On August 3, 2020, plaintiffs appealed from the magistrate judge's July 20 Order

permitting the amendments and moved in the alternative to strike defendants' new affirmative

                                               -5-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 6 of 17




defense under Rule 12(f) of the Federal Rules of Civil Procedure. Dkt. No. 52. The motions

have been fully briefed in both cases and will be decided on the basis of the submissions

without oral argument.

II. LEGAL STANDARD

       A magistrate judge's order granting a party leave to amend a pleading is a

non-dispositive order entitled to deference. Utica Mut. Ins. Co. v. Century Indem. Co., 2015

WL 3429116, at *2 (N.D.N.Y. May 11, 2015) (explaining intra-circuit uncertainty regarding

appropriate standard of review). "Under the clearly erroneous standard of review of Rule

72(a), the magistrate judge's findings should not be rejected merely because the court would

have decided the matter differently. Rather, the district court must affirm the decision of the

magistrate judge unless the district court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed." Id. "Meanwhile, an order is contrary to

law when it fails to apply or misapplies relevant statutes, case law or rules of procedure." Id.

Importantly, however, "a magistrate judge's decision is contrary to law only where it runs

counter to controlling authority." Id. In other words, a magistrate judge's order "simply

cannot be contrary to law when the law itself is unsettled." Id.

III. DISCUSSION

       Plaintiffs contend that the July 20 Order should be vacated and defendants' motions to

amend should be denied because they were untimely, will unnecessarily delay both § 1983

actions, and are futile under governing Second Circuit precedent. Pls.' Mem., Dkt. No. 52-1

at 9-15.3 In opposition, defendants assert that they took prompt action to amend their



         3
             Pagination corresponds to CM/ECF.

                                                 -6-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 7 of 17




answers in these § 1983 cases as soon as they learned about the pending New York Court

of Claims actions. Defs.' Mem., Dkt. No. 55 at 6-11. As to futility, defendants argue that the

Second Circuit's holding in Restivo is distinguishable because it involved a settlement with

the State of New York, not a judgment after trial. Id. at 11-14.

       Plaintiffs reply that, even taken at face value, defendants' explanation means that they

"still knew that plaintiffs had a Court of Claims case pending early in 2019 and did nothing

whatsoever to determine whether it was related to this one – not even simply picking up a

telephone to ask one of the other attorneys." Pls.' Reply, Dkt. No. 56 at 4. Plaintiffs assert

that defendants' unjustified delay has derailed settlement discussions and will delay any trial

in these § 1983 actions. Id. According to plaintiffs, defendants' new affirmative defense is

"legally groundless, and should be put to rest now." Id.

       The parties' dispute boils down to a disagreement over how to read Restivo, a case in

which the Second Circuit affirmed a trial court's refusal to offset § 1983 damages awarded to

two exonerees by the amount they had received in § 8–b settlements in the Court of Claims

with the State of New York. The facts and claims of Restivo are actually fairly similar to the

ones presented by plaintiffs in these § 1983 cases, but the procedural history and holdings

are more convoluted. So Restivo is worth discussing in some depth.

       The facts are as follows. Dennis Halstead and John Restivo were convicted of the

1984 rape and murder of a teenage girl and sentenced to decades in prison. Restivo, 846

F.3d at 552. The State's prosecution hinged largely on a written confession that detectives

had browbeaten out of a third man named John Kogut. Id. at 552, 554. Kogut's coerced

confession claimed that he, Restivo, and Halstead had acted together in the rape and

murder. Id. Halstead and Restivo were tried jointly and convicted of rape and second

                                              -7-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 8 of 17




degree murder; Kogut was tried separately but convicted just the same. Id. at 552. The

three were sentenced to indeterminate terms of thirty–plus years to life in prison. Id.

       After DNA testing exonerated all three men in 2003, the trio filed suit in the New York

Court of Claims pursuant to New York Court of Claims Act § 8–b. Restivo, 846 F.3d at

568. Section 8–b, also known as the Unjust Conviction and Imprisonment Act, provides that

"individuals who can demonstrate that they were wrongly convicted of state crimes are

entitled to compensation, regardless of whether there was any wrongdoing by a government

official." Id. Plaintiffs sought compensation for the sixteen years they each spent wrongfully

imprisoned and eventually settled their § 8–b claims with the State for $2.2 million each. Id.

       Thereafter, the three men filed § 1983 actions alleging that, inter alia, the six police

detectives working the investigation that led to their convictions had deprived them of their

constitutional rights to a fair trial by concealing exculpatory evidence and/or planting physical

evidence. 846 F.3d at 557. Although it took two federal jury trials and the dismissal of

Kogut's claims, Restivo and Halstead eventually won damages of $18 million each against

Joseph Volpe, one of the detectives.4 Id. at 558, 567-68.

       Volpe moved after trial to reduce the jury's damages awards by $2.2 million; i.e., the

amount that Restivo and Halstead received from the State of New York when they settled

their § 8–b actions in the Court of Claims. Restivo, 846 F.3d at 568. In Volpe's view,

permitting the two plaintiffs to keep their full § 1983 award and their § 8–b settlement money

violated the traditional rule against double recovery. Id. The trial court rejected that

           4
             At the first trial, the jury came back with an across-the-board verdict in favor of the six
  detective–defendants. Restivo, 846 F.3d at 558. All three plaintiffs moved for a new trial, which the district
  court granted as to Restivo and Halstead but denied as to Kogut, the man who had confessed during the
  underlying criminal matter. Id. At the second trial, the remaining plaintiffs narrowed their claims to focus on
  the alleged misconduct of Joseph Volpe and Charles Fraas, just two of the six detective–defendants. Id.

                                                      -8-
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 9 of 17




argument, concluding that a setoff of damages "would violate federal policies underlying

Section 1983." Id.

       A divided panel of the Second Circuit affirmed that conclusion. Restivo, 846 F.3d at

581-87. Writing for the majority, Judge Pooler found that the trial court had correctly applied

a policy of proportional reduction, under which "the jury is to decide the relative faults of the

tortfeasors." Id. at 586. But because the State of New York had "never been found to have

been at fault, as it was sued under and settled pursuant to a state law that provided for

compensation without any showing of fault by the State," the majority held that the lower

court had correctly refused to grant any proportionate reduction in the damages awards. Id.

       Judge Livingston dissented from the majority's conclusion that a setoff for damages

was inappropriate. Restivo, 846 F.3d at 593 (Livingston, J., concurring in part and dissenting

in part). In her view, "it is widely accepted as a matter of federal law that a plaintiff may not

recover twice on parallel state- and federal-law claims and hence that the plaintiff must

generally set off any recovery he or she is awarded in prosecuting one claim by the amount

attributable to the other." Id. at 594.

       Judge Livingston acknowledged that the State of New York could not be sued for

money damages in federal court under § 1983, but concluded that the rule ag ainst double

recovery should apply anyway because the "same operative facts and harms" were at issue

in both the § 1983 and the § 8–b proceeding s. Restivo, 846 F.3d at 595. To that end, Judge

Livingston found it telling that at the damages phase of trial, the plaintiffs' witnesses had

offered "substantial testimony . . . describing the effect that nearly eighteen years'

imprisonment had on them psychologically, emotionally, and socially." Id.

       The dissent found it "nearly impossible to characterize the jury's verdict in this case as

                                                -9-
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 10 of 17




not targeted at making Restivo and Halstead whole for their time in prison," something which

in Judge Livingston's view was "just [the] sort of injury . . . for which New York's section 8–b

action seeks to compensate." Restivo, 846 F.3d at 596 (emphasis in original). Thus,

"[b]ecause the rule against double recovery is designed to afford a plaintiff a full, but only

one, recovery for his compensable injury even where brought under distinct causes of action

or in different forums, common law principles incorporated into federal law require[d]

offsetting Restivo and Halstead's recovery" by the amount they had already received from

settlements in the § 8–b action. Id.

       Defendants take essentially the same view of Restivo as Judge Livingston did in her

dissent. According to defendants, Restivo's logic is inapplicable where, as here, the § 8–b

claims did not result in settlements in the Court of Claims but are instead likely to proceed to

trial against the State of New York.5 Defs.' Mem. at 12-14. Defendants argue that trial in the

New York Court of Claims and in the § 1983 actions will both require plaintiffs to prove "their

confessions were involuntary and coerced by the City defendants." Id. at 13. Thus, as

defendants understand it, plaintiffs "stand to recover a windfall of significant damages based

on the exact same set of facts, circumstances and injuries." Id. at 12-13.

       Plaintiffs argue that these distinctions are irrelevant. Pls.' Reply at 8, 13. As plaintiffs

explain, the alleged wrongdoing by the Albany police detectives will be the subject of trial on

the § 1983 claims. See id. at 8-9. Although that wrongdoing might also be a part of the story

told at any trial on the § 8–b actions in the Court of Claims, damages recovered in those

actions will be paid out by the State of New York, not by the individual defendants, and any


          5
           According to plaintiffs' submission, the Court of Claims actions are scheduled for a joint trial set to
  begin on March 1, 2021. Pls.' Reply at 6 n.1.

                                                      - 10 -
    Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 11 of 17




recovery will be premised on a showing that plaintiffs did not commit the murder for which

they were charged and convicted, not on a showing of wrongdoing by one or more of the

Albany police detectives. Id.

       Upon review, defendants' affirmative defense must be dismissed. As an initial matter,

defendants' proffered excuses do not justify the excessive period of delay in seeking to

amend the answers. Although a request to amend that runs afoul of the deadline in a Rule

16 scheduling order can be justified with a showing of "good cause," that inquiry "turns on the

diligence of the moving party." Blake Marine Grp., LLC v. Frenkel & Co., 425 F. Supp. 3d

330, 335 (S.D.N.Y. 2019).

       The record reflects an absence of diligence. In a letter brief filed at the magistrate

judge's direction on April 21, defendants conceded that they were "aware that an Amended

Verified Claim Pursuant to Court of Claims Act 8–b had been filed with the State of New

York." Dkt. No. 48. According to defendants, however, knowledge of the filing of the Verified

Claim did not make them aware of an allegedly separate fact: "that a lawsuit had been

filed." Id.

       But as plaintiffs point out, those are the same thing—the filing of a Verified Claim with

the State of New York is how a claimant initiates a lawsuit in the New York Court of

Claims. See N.Y. CT. CL. ACT § 11(a). While it might be unfair to expect every practitioner to

know the nuts and bolts of practice in the Court of Claims, the exercise of an exceedingly

minimal amount of effort—such as a quick Google search or perhaps a short telephone call

with opposing counsel to clarify what a "verified claim" might mean in this context—would

have quickly disabused defendants' counsel of his allegedly mistaken notion.

       Even if this initial confusion were justified, though, defendants' April 21 letter goes on

                                               - 11 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 12 of 17




to acknowledge that AAG Rotondi was not only present for, but an active participant in,

defendants' scheduled depositions of both plaintiffs. Dkt. No. 48. This arrangement

materialized in early 2019, after Jones's counsel put defendants' attorneys in touch with the

State attorney responsible for handling "the Court of Claims case." Dkt. No. 49. Notably, by

the time these events occurred, both of plaintiffs' Court of Claims actions had been reinstated

by the Appellate Division. Jones, 90 N.Y.S.3d 644; Dukes, 88 N.Y.S.3d 914.

       In defendants' view, it was at this point still "quite reasonable to have believed that

given the fact that both Mr. Jones and Mr. Dukes were incarcerated in a State

owned/operated/run correctional facility for 19 years, that the claims arose out of their

treatment or incidents which occurred during their incarceration." Dkt. No. 48. But resting on

a mistaken assumption under these circumstances is not an acceptable substitute for the

basic investigative effort that diligence demands. After all, any lingering confusion that

defendants may have had over the nature (or status) of plaintiffs' pending claims against the

State of New York could have been readily dispelled with a simple inquiry from counsel about

the reason for AAG Rotondi's presence at either of the two depositions in which both

attorneys took part.

       To be sure, reasonable confusion followed by prompt, diligent remedial action will

often justify or excuse out-of-time amendments. But at a certain point a parties' admitted

knowledge of a constellation of peripheral facts gives rise to an obligation to investigate

further rather than persist in some state of continued ignorance. Because defendants failed

to exercise sufficient diligence on this issue, they have failed to show "good cause" and

therefore the untimely nature of their request to amend cannot be excused. Accordingly, the

July 20 Order will be vacated to the extent it permitted the amendment and the thirty-second

                                               - 12 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 13 of 17




affirmative defense will be stricken from the amended answer.

       The affirmative defense would also be dismissed for futility under the logic of

Restivo. "Section 1983 creates a cause of action based on personal liability and predicated

upon fault." Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996) (citation omitted), cert. denied,

520 U.S. 1230 (1997); see also Heck v. Humphrey, 512 U.S. 477, 483 (1994) ("We have

repeatedly noted that 42 U.S.C. § 1983 creates a species of tort liability."); Michael Wells,

Constitutional Remedies, Section 1983 and the Common Law, 68 MISS. L.J. 157 (1998)

("Constitutional tort law marries the substantive rights granted by the Constitution to the

remedial mechanism of tort law.").

       Although the precise state-of-mind requirement necessary to win relief varies

depending on the type of substantive constitutional claim a plaintiff has alleged, Brandon v.

Kinter, 938 F.3d 21, 38 (2d Cir. 2019), a successful § 1983 claim holds an individual

personally responsible for the role his or her own acts or omissions played in violating

someone's constitutional rights, Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (requiring a

plaintiff to show that "each Government-official defendant, through the official's own

individual actions, has violated the Constitution"). That is why an award of § 1983 money

damages against an individual defendant is executed against the official's personal

assets. Kentucky v. Graham, 473 U.S. 159, 166 (1985). 6

       By contrast, New York Court of Claims Act § 8–b "was enacted to provide redress to

innocent persons who prove by clear and convincing evidence that they were unjustly


          6
            That is also why a municipality cannot be held liable under § 1983 merely because it happened to
  employ the tortfeasor. Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690-91 (1978). Instead, "under § 1983[ ]
  local governments are responsible only for 'their own illegal acts.'" Connick v. Thompson, 563 U.S. 51, 60
  (2011) (emphasis in original) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)).

                                                    - 13 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 14 of 17




convicted and imprisoned." Ivey v. State, 80 N.Y.2d 474, 479 (N.Y. 1992). Unlike § 1983, a

Court of Claims § 8–b action does not require a claimant to prove any degree of fault against

any individual defendant. Restivo, 846 F.3d at 583 (noting absence of fault requirement in

the statute). Instead, a claimant's right to compensation turns on establishing an erroneous

conviction, not an individual government official's misconduct. Ivey, 80 N.Y.2d at 479 ("[T]he

'linchpin' of the statute is innocence."). In fact, individual defendants cannot even be sued in

the New York Court of Claims, which is why an award of compensation in a § 8–b action is

paid directly by the State itself. See N.Y. CT. CL. ACT §§ 8–b(2), 9(3-a).

       In other words, these two actions compensate for different harms. On the one

hand, § 1983 was "designed to deter constitutional torts by making the tortfeasors liable in

damages to their victims." Ciraolo v. City of N.Y., 216 F.3d 236, 243 (2d Cir. 2000)

(Calabresi, J., concurring). On the other, New York Court of Claims Act § 8–b "imposes

liability on the State regardless of whether the State is liable in the sense of a 'traditional'

torfeasor." Peacock v. City of Rochester, 2016 WL 4150445, at *5 (W.D.N.Y. Aug. 5, 2016).

       Equally as important, the State of New York is not a party to either of these § 1983

damages actions. Nor could it ever be joined as one. See Will v. Mich. Dep't of State Police,

491 U.S. 58, 71 (1989) (holding that a "State" is not a "person" under § 1983). Although

Judge Livingston's dissent in Restivo dismissed this limitation on suit as "merely a function of

the Eleventh Amendment," the majority recognized that it has important practical

consequences that are relevant here: it renders a jury in a § 1983 action unable to consider

"what fault, if any, it might have attributed to the State." Restivo, 846 F.3d at 583.

       To be sure, Restivo muddied the waters a bit by opining in dicta that Volpe might have

had a better argument in favor of a proportionate reduction in damages if he had (1) sought

                                                - 14 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 15 of 17




to "introduce evidence tending to show that the State bore a share of the responsibility for

plaintiffs' incarceration," (2) "request[ed] an instruction that the jury should determine the

State's proportionate share of liability," or even (3) asked the Court to instruct the jury to

"consider the effect of a prior settlement when determining damages." 846 F.3d 586.

       But a trial court would have rejected those requests because there would be no basis

on which to properly introduce evidence against the State of New York in the § 1983 actions,

which seek to hold the individual Albany police detective defendants liable for their own

misconduct in securing plaintiffs' wrongful convictions for murder. Restivo, 846 F.3d at

586 ("The State has never been found to have been at fault, as it was sued under and settled

pursuant to a state law that provided for compensation without any showing of fault by the

State.").

       Of course, Restivo dealt with a settlement in the Court of Claims. But a

straightforward application of its logic and reasoning would compel the same result in the

event of a judgment after trial. Even if the proof submitted on the § 8–b action in the Court of

Claims involved some of the same or similar testimony, a recovery against the State of New

York does not depend on a showing of any individual's fault but on either plaintiffs' ability to

prove (1) he did not commit the murder; and (2) "he did not by his own conduct cause or

bring about his conviction." See N.Y. CT. CL. ACT § 8–b(5).

       As in Restivo, no amount of a jury's damages award to either plaintiff in these § 1983

actions "could even theoretically [be] attributable to the State of New York, whether or not the

State of New York had previously settled, because the State of New York is not a proper

party under Section 1983." 846 F.3d at 583. Thus, at the end of the day, it does not matter

whether the New York Court of Claims actions are resolved by settlements (in which the

                                               - 15 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 16 of 17




State would not be likely to admit fault) or at a trial (in which the plaintiffs would not need to

prove fault to recover). Accordingly, the thirty-second affirmative defense in the amended

answer would also be dismissed as futile.

IV. CONCLUSION

       The classic example of an appropriate setoff is when a plaintiff sues two joint

tortfeasors, settles with one defendant, takes the other to trial, and receives from the jury a

damages award for an injury or loss caused by both. Because that kind of award represents

the fact finder's determination of common damages for the single injury or loss, it makes

sense to allow the nonsettling defendant to seek a reduction based on the settlem ent

amount. But the dispute here is about dif ferent damages for different harms caused by

different defendants that would be paid by different sources. Plaintiffs' § 1983 claims might

eventually lead to compensation from the individual defendants upon a showing that those

officials deprived them of their constitutional rights; plaintiffs' § 8–b claims might eventually

lead to compensation from the State of New York upon a showing of innocence of the

murder and blamelessness for the fact of conviction.

       Therefore, it is

       ORDERED that

       1. Plaintiffs' motion to strike defendants' thirty-second affirmative defense is

GRANTED;

       2. The magistrate judge's order of July 20, 2020 is VACATED to the extent it

permitted defendants to file an Amended Answer that included the thirty-second affirmative

defense;

       3. The thirty-second affirmative defense in the Amended Answer is STRICKEN;

                                                - 16 -
   Case 1:17-cv-00865-DNH-DJS Document 57 Filed 10/06/20 Page 17 of 17




       4. The remaining allegations in the Amended Answer remain in effect;

       5. A jury trial in plaintiff Carl Dukes's § 1983 action 7 will commence on December 1,

2020 in Utica, New York; and

       6. A jury trial in plaintiff Lavell Jones's § 1983 action will commence on February 1,

2021 in Utica, New York.

       IT IS SO ORDERED.




Dated: October 6, 2020
       Utica, New York.




          7
           Although plaintiffs have represented that there is a joint trial in the New York Court of Claims set to
  begin on March 1, 2021, separate trial dates are being set in these § 1983 actions because the parties have
  not moved for a consolidated or joint trial.

                                                      - 17 -
